                        Case 3:18-cv-00062-WHO Document 71 Filed 08/16/21 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                        Andrew B. Clubok (pro hac vice)
                   2     andrew.clubok@lw.com
                        Susan E. Engel (pro hac vice)
                   3     susan.engel@lw.com
                        Samir Deger-Sen (pro hac vice)
                   4     samir.deger-sen@lw.com
                        555 Eleventh Street, NW, Suite 1000
                   5    Washington, D.C. 20004
                        202.637.2200 / 202.637.2201 (Fax)
                   6
                        Elizabeth L. Deeley (Bar No. 230798)
                   7     elizabeth.deeley@lw.com
                        Melanie M. Blunschi (Bar No. 234264)
                   8     melanie.blunschi@lw.com
                        505 Montgomery Street, Suite 2000
                   9    San Francisco, CA 94111
                        415.391.0600 / 415.395.8095 (Fax)
               10
                        Counsel for Defendant Facebook, Inc.
               11
                                                 UNITED STATES DISTRICT COURT
               12
                                              NORTHERN DISTRICT OF CALIFORNIA
               13
                                                     SAN FRANCISCO DIVISION
               14
                       JAMES MEYERS, on behalf of himself and   Case No. 3:18-cv-00062-WHO
               15      all others similarly situated,
                                                                FACEBOOK, INC.’S STATEMENT OF
               16                       Plaintiff,              RECENT DECISION
               17             v.                                Hearing Date:   August 18, 2021
                                                                Hearing Time:   2:00 PM
               18      FACEBOOK, INC.,                          Courtroom:      2, 17th Floor
                                                                Judge:          Hon. William H. Orrick
               19                       Defendant.
               20

               21

               22

               23

               24

               25

               26

               27

               28


ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                   FACEBOOK’S STATEMENT OF RECENT DECISION
                                                                               CASE NO. 3:18-CV-00062-WHO
                        Case 3:18-cv-00062-WHO Document 71 Filed 08/16/21 Page 2 of 2


                   1          Pursuant to Civil Local Rule 7-3(d)(2), Facebook submits this Statement of Recent

                   2   Decision to bring to the Court’s attention a recent decision by Judge Robart of the Western District

                   3   of Washington, Borden v. eFinancial, LLC, No. 19-cv-1430, 2021 WL 3602479 (W.D. Wash.

                   4   Aug. 13, 2021), dismissing a putative class action brought under the Telephone Consumer

                   5   Protection Act because the alleged equipment did not qualify as an automatic telephone dialing

                   6   system under Facebook, Inc. v. Duguid, 141 S. Ct. 1163 (2021). A copy is attached as Exhibit A.

                   7   This decision was issued after Facebook filed its Opposition to Plaintiff’s Motion for Leave to File

                   8   Third Amended Complaint (Dkt. No. 64) and is relevant to Facebook’s arguments. It is thus

                   9   appropriate for submission to the Court. See Civil L.R. 7-3(d)(2) (“Before the noticed hearing

               10      date, counsel may bring to the Court’s attention a relevant judicial opinion published after the date

               11      the opposition or reply was filed by filing and serving a Statement of Recent Decision, containing

               12      a citation to and providing a copy of the new opinion—without argument.”).

               13      Dated: August 16, 2021                            Respectfully submitted,

               14                                                        /s/ Andrew B. Clubok
                                                                         Andrew B. Clubok (pro hac vice)
               15                                                        Susan E. Engel (pro hac vice)
                                                                         Samir Deger-Sen (pro hac vice)
               16                                                        LATHAM & WATKINS LLP
                                                                         555 Eleventh Street, NW, Suite 1000
               17                                                        Washington, D.C. 20004-1304
                                                                         Telephone: (202) 637-2200
               18                                                        Fax: (202) 637-2201
                                                                         Email: andrew.clubok@lw.com
               19                                                                susan.engel@lw.com
                                                                                 samir.deger-sen@lw.com
               20
                                                                         Melanie M. Blunschi (Bar No. 234264)
               21                                                        Elizabeth L. Deeley (Bar No. 230798)
                                                                         505 Montgomery Street
               22                                                        Suite 2000
                                                                         San Francisco, CA 94111-6538
               23                                                        Telephone: (415) 395-8233
                                                                         Fax: (415) 395-8095
               24                                                        Email: elizabeth.deeley@lw.com
                                                                                melanie.blunschi@lw.com
               25
                                                                         Counsel for Defendant Facebook, Inc.
               26

               27

               28


ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1   FACEBOOK’S STATEMENT OF RECENT DECISION
                                                                                          CASE NO. 3:18-CV-00062-WHO
